                                         Case 1:21-mj-00251-ZMF Document 6 Filed 03/05/21 Page 1 of 1
AU    -+-+~ (Rev. II       II)   rre,l Warranl

                                                                                                                                                                   ., -......I'
                                                                                                                                                           f:    r~ ,      t I   -     ~
                                                                                                                                                       •   ;..      •• I   t     \',
                                                          UNITED STATES DISTRICT COURT                                                            ,.• ,\         , ECr'("'·
                                                                                                                                                                    I... . .,


                                                                                               for the                                            'in'"
                                                                                                                                                  LuLl       F-"
                                                                                                                                                              i:~2}L                   " iit     13
                                                                                                                                                                                       ' l",'
                                                                                   District of Columbia

                             United States of America
                                                                                                        c~ ....
                                                                                                             :·1 :21 ~mj~O.125'1
                                      Jerry Ryals                                                      A-s.ign d 0: J dg €' Faruqui. ia M
                                                                                                                                      i


                                                                                                       A.ssig -I Date: 21221'2021
                                                                                                       Des, j ,tiO : CO~ilPL.g\INiT VV/ARREST VVARR,;L\r 1

                                         IJejellt/ulll


                                                                              ARREST WARRANT
To:           Any authorized              law enforcement           officer


              YOU ARE COMMANDED                                to arrest and bring before a United States magistrate                      judge without unnecessary                             delay
II/mile o/{,ersoll     10 he arrel'ledl          J en:}':~als. _
who is accu ed oran offense or violation                            ba ed on the follovving document             filed with the court:

CJ Ind ictl11ent                     o     Superseding         Indictment            o    Information          o    Superseding           Information                 ~ Complaint
o     Probation        Violation         Petition              o   Supervised      Release Violation        Petition         o Violation          Notice              0 Order of the Court

Thi' offense is briefly described                        as follows:

                 1512(c)(2)- Obstructing                 or [mpe ling Any Of Ii cia 1 Proceeding
                 1752(a)( 1)- Knowingly                  Entering or Remaining      in any Restricted Building         or Grounds Without           Lawful                 uthority;
                 1752(a)(2)-        Kno\ovingly, With Intent to Impede Government                   Busine s or Official      Functions.         Engaging in Disorderly                      Conduct
on Capitol Grounds:
40      .S.c. 510-l(e)(2l(D)-             Engaging in Diwderly            or Disruptive      Conduct on the Capitol       Buildings       or Ground;
-10     .S C. 51O-l(e){ 2)( G)- Parading. Demonstrating,                      or Picketing    in the Capi tol Buildings
                                                                                                                                                                           2021.02.22
Date:          February 2~, 2011                                                                                                                                           23:17:07 -05'00'
                                                                                                                                      -     --
                                                                                                                              I 'slIing officer's      sigllalflre


City and state:                                  Washi_ngton, D.C.                                              Zi~ M. Fan.!.9_ui, U.S. Mag~trat~.lL.0ge
                                                                                                                                Prill led IIWJle (llId lilie



                                                                                              Return

              This warrap{),vas              received on       (e/alel   .2.';}'-I/t2 02. /            ' and the person was arrested on               (e/mel           3/ '-j/         ;;{__Q::)..)
at   (eif) (//U/ slcllel         (11M SK01..f J (lK._

Date:       3/4/             W-Z-I


                                                                                                            ~~~L-           4{,~             1d-W1,._) '\". ~1~'t-4 f~\
                                                                                                                                Primee/ ill/tile alld lille
